        Case 2:19-cv-02050-RSL-MLP Document 18 Filed 05/15/20 Page 1 of 5




 1                                                          The Honorable Michelle L. Peterson
 2

 3

 4

 5

 6
                       UNITED STATES DISTRICT COURT FOR THE
 7                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8   RAYMOND A. FORSMAN,
                                                       No. 2:19-cv-02050-RSL-MLP
 9                                   Plaintiff,
10                                                     PLAINTIFF’S, PLAINTIFF’S COUNSEL
            v.                                         AND DEFENSE COUNSEL’S
11                                                     STIPULATED MOTION TO REMOVE
     PORT OF SEATTLE, ROSS PERRY, RAY
     GIOMETTI, DELMAS WHITTAKER,                       PLAINTIFF’S COUNSEL AND ALLOW
12   STEPHEN AARON,                                    PLAINTIFF TO PROCEED PRO SE
13                                Defendants.          NOTE ON MOTION CALENDAR:
14
                                                       SAME DAY PURSUANT TO LCR
15                                                     7(D)(1)

16

17

18

19

20
                                              MOTION
21
            COMES NOW, Plaintiff Raymond Forsman and James McCanna, Plaintiff’’s
22

23   counsel and Jeremy Culumber, Defendants’ counsel who request the court to allow Plaintiff

24   to proceed on his own behalf, pro se, and to terminate James McCanna as his counsel
25   pursuant to Local Rule 83.2(b)(1).
26
            Plaintiff and counsel James McCanna certify that Plaintiff has made this request of
27
     James McCanna and that James McCanna agrees.
     STIPULATED MOTION TO REMOVE PLAINTIFF’S                        MCCANNA LAW, PLLC
     COUNSEL - 1                                                           P.O. BOX 468
                                                                       KINGSTON, WA 98346
                                                                       PHONE: 360-297-4057
                                                                        FAX: 360-297-4157
        Case 2:19-cv-02050-RSL-MLP Document 18 Filed 05/15/20 Page 2 of 5



            Plaintiff filed this lawsuit Pro Se. Plaintiff’s counsel recently entered his
 1
     appearance. Plaintiff and his counsel have had sufficient discussions to explore litigation
 2

 3   options and disagree as to how to proceed. This disagreement is insurmountable.

 4          This matter is in the early stages, the Joint Status Report has not yet been filed but is
 5   due on May 19, 2020 and there is no discovery cut-off date set at this point.
 6
            Plaintiff has authorized James McCanna to enter his signature to this Motion as has
 7
     Defense counsel, Jeremy Culumber.
 8
     Stipulated this 15th day of May, 2020.
 9

10   /s/ Raymond Forsman, Plaintiff

11   Raymond Forsman
     1900 West Nickerson, Suite 116
12   Seattle, WA 98119
     206-565-9175
13

14   AND

15   /s/ James McCanna, WSBA # 22565

16   McCanna Law, PLLC
     P.O. Box 468
17   Kingston, WA 98346
18   360-297-4057
     360-297-4157
19
     AND
20
     /s/ Jeremy W. Culumber
21
     Jeremy W. Culumber, WSBA #35423
22   Attorneys for Defendants
     801 Second Avenue, Suite 1210
23   Seattle, WA 98104
     Phone: (206) 623-8861
24   Fax: (206) 223-9423
     Email: jculumber@kbmlawyers.com
25

26   Presented by:

27   /s/ James McCanna, WSBA # 22565
     STIPULATED MOTION TO REMOVE PLAINTIFF’S                           MCCANNA LAW, PLLC
     COUNSEL - 2                                                              P.O. BOX 468
                                                                          KINGSTON, WA 98346
                                                                          PHONE: 360-297-4057
                                                                           FAX: 360-297-4157
       Case 2:19-cv-02050-RSL-MLP Document 18 Filed 05/15/20 Page 3 of 5



     McCanna Law, PLLC
 1   P.O. Box 468
     Kingston, WA 98346
 2

 3
     Dated: May 15, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION TO REMOVE PLAINTIFF’S          MCCANNA LAW, PLLC
     COUNSEL - 3                                             P.O. BOX 468
                                                         KINGSTON, WA 98346
                                                         PHONE: 360-297-4057
                                                          FAX: 360-297-4157
       Case 2:19-cv-02050-RSL-MLP Document 18 Filed 05/15/20 Page 4 of 5



                                             ORDER
 1

 2          This matter, having come on regularly before the Court, and the Court being fully

 3   advised, and having examined the records and files herein, IT IS HEREBY ORDERED,

 4   ADJUDGED AND DECREED that the Stipulated Motion to allow Plaintiff to proceed Pro

 5   Se and to Remove Plaintiff’s, James McCanna is granted.

 6
     DATED this 15th day of May, 2020,
 7

 8

 9

10                                                      A
                                                        MICHELLE L. PETERSON
11                                                      United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION TO REMOVE PLAINTIFF’S                       MCCANNA LAW, PLLC
     COUNSEL - 4                                                          P.O. BOX 468
                                                                      KINGSTON, WA 98346
                                                                      PHONE: 360-297-4057
                                                                       FAX: 360-297-4157
        Case 2:19-cv-02050-RSL-MLP Document 18 Filed 05/15/20 Page 5 of 5




 1                               CERTIFICATE OF SERVICE

 2          I hereby certify that on May 15, 2020, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to

 4   the following:

 5          Jeremy W. Culumber, WSBA #35423
            Attorneys for Defendants
 6
            801 Second Avenue, Suite 1210
 7          Seattle, WA 98104
            Phone: (206) 623-8861
 8          Fax: (206) 223-9423
            Email: jculumber@kbmlawyers.com
 9

10          And, have separately served a copy to Plaintiff, Raymond Forsman at his email below.
11

12          Raymond Forsman
            1900 West Nickerson, Suite 116
13          Seattle, WA 98119
            206-565-9175
14          admiral@olypen.com.
15

16
     DATED: May 15, 2020
17

18
                                                 /s/ James McCanna, WSBA # 22565
19                                               McCanna Law, PLLC
20                                               P.O. Box 468
                                                 Kingston, WA 98346
21

22

23

24

25

26

27
     STIPULATED MOTION TO REMOVE PLAINTIFF’S                       MCCANNA LAW, PLLC
     COUNSEL - 5                                                          P.O. BOX 468
                                                                      KINGSTON, WA 98346
                                                                      PHONE: 360-297-4057
                                                                       FAX: 360-297-4157
